—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Steinhardt, J., at hearing; Gary, J., at trial and sentence), rendered May 4, 1995, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, there existed probable cause for his arrest (see, People v Washington, 87 NY2d 945; People v Maldonado, 86 NY2d 631). Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*609The defendant failed to sustain his burden of showing that the race-neutral reasons proffered by the prosecutor for peremptorily striking several black women from the venire panel were merely pretextual (see, Batson v Kentucky, 476 US 79; Purkett v Elem, 514 US 765; People v Allen, 86 NY2d 101; People v McMichael, 218 AD2d 671).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Krausman and Goldstein, JJ., concur.